Citation Nr: 1028200	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  10-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether the noncompensable evaluation assigned for chronic 
anxiety reaction, now rated as dysthymia, was clearly and 
unmistakably erroneous.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a stomach 
disorder, to include as secondary to dysthymia, and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for a sleep disorder, to 
include as secondary to dysthymia.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1955 to February 
1958.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which 
reopened and denied his stomach claim, and denied his claim of 
clear and unmistakable error (CUE) and sleep disorder claim.  
Regardless of the RO's decision to reopen the Veteran's claim of 
entitlement to service connection for a stomach disability, the 
Board is required to address the issue to determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001)(reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995)(VA failed to comply with its own regulations 
by ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and finally 
denied claims).  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The Veteran submitted additional evidence after the issuance of 
the March 2010 supplemental statement of the case.  He also 
submitted a waiver of initial RO consideration.  The Board may 
proceed.  38 C.F.R. § 20.1304

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A July 1958 rating decision granted the Veteran's claim of 
service connection for chronic anxiety reaction, evaluated it as 
noncompensable, and denied his claim of service connection for a 
stomach disorder; he was informed of his appellate rights; he did 
not appeal; and the decision became final.

2.  The RO did not commit an error in assigning a noncompensable 
rating for his anxiety disorder to which reasonable minds could 
not differ by not favorably weighing the evidence before the RO 
at the time of the July 1958 decision.

3.  Additional evidence received since the July 1958 rating 
decision is neither cumulative nor irrelevant to the grounds for 
the final denial of service connection for a stomach disorder, 
and raises the possibility of substantiating the Veteran's claim.  

4.  The evidence is at least in relative equipoise regarding 
whether the Veteran's stomach disability is related to his 
service-connected dysthymia.

5.  The preponderance of the evidence shows that the Veteran does 
not have a current and distinct diagnosis of a sleep disorder.  


CONCLUSIONS OF LAW

1. The July 1958 rating decision, which granted the Veteran's 
original service connection claim for a chronic anxiety reaction, 
did not involve clear and unmistakable error, and a compensable 
evaluation earlier than March 2, 2009 is not assignable.  
38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. § 
3.105(a)(2009).

2.  The July 1958 rating decision that denied the claim of 
service connection for a stomach disorder is final; evidence 
received since July 1958 in relation to this claim is new and 
material; the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2009).  

3.  The Veteran's stomach disorder is related to his service 
connected dysthymia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2009).  

4.  A sleep disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred, and it 
is not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a) (2009). 
 
With respect to the Veteran's CUE claim, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of CUE. See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc).  The Court found that 
an attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As such, 
an allegation of CUE does not represent a "claim" but rather is 
a collateral attack on a final decision.  The provisions of the 
VCAA, and its implementing regulation, are not, therefore, 
applicable to the adjudication of the issue of CUE in a prior, 
final decision. 

With respect to the Veteran's claims of service connection for a 
stomach disorder and a sleep disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009). The Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires 
that, prior to the adjudication of petitions to reopen service 
connection claims, the veteran be given notice of the elements of 
service connection, the elements of new and material evidence, 
and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's service connection 
claim and petition to reopen, a March 2009 letter fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  That letter also provided 
notice of the elements of new and material evidence and the 
reasons for the prior denial.  The criteria of Kent are also 
satisfied.  See Kent, supra.
 
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist extends to the provision of examination and 
medical opinions in certain cases.  See 38 C.F.R. § 3.159(c).  
The duty to assist extends to the provision of examination and 
medical opinions in certain cases.  See 38 C.F.R. § 3.159(c).  
The Veteran submitted to a VA examination in April 2009 for his 
stomach disorder.  However, the Board is not required to reopen a 
previously denied claim solely because the Veteran was afforded a 
VA examination in connection with his petition to reopen. See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Further, 
VA need not conduct an examination with respect to a new and 
material claim because the duty to assist under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

The Veteran was afforded a separate April 2009 VA examination in 
connection with his sleep disorder claim.  The Board has reviewed 
the examination reports and determines that the April 2009 
opinion is more than adequate, as it is predicated on a full 
reading of medical records in the Veteran's claims file.  The 
examiners considered all of the pertinent evidence of record, to 
include the results of hearing tests performed during service, as 
well as the previous evaluations.  The examiners also provided a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  



II.	Clear and Unmistakable Error 

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200, 20.302.  There are only two exceptions to the rule of 
finality of VA decisions, i.e., challenges based on CUE in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of 
validity that attaches to a final decision.  When such a decision 
is collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).
 
Pursuant to 38 U.S.C.A. § 5109A(a), a RO decision is subject to 
revision on the grounds of CUE.  The Court established a three-
pronged test to determine whether CUE is present in a prior, 
final determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort "which if it has been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error that compels the conclusion that the result would 
have been different but for the error.  Even when the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be ipso 
facto clear and unmistakable.  Fugo, 6 Vet. App. 40, 43-44, 
citing Russell, 3 Vet. App. 310, 313-14.  Disagreements about how 
the facts were weighed or evaluated and failures of the duty to 
assist cannot be CUE.  38 C.F.R. § 20.140(d)(2) and (3).  

If the evidence establishes an undebatable, outcome determinative 
error, the prior decision must be reversed or revised.  38 U.S.C. 
§ 5109A (a).  The decision constituting the reversal or revision 
"has the same effect as if the decision had been made on the 
date of the prior decision."  38 U.S.C. § 5109A(b).

In a July 1958 rating decision, the RO granted entitlement to 
service connection for a psychological disability, to include an 
anxiety reaction, and assessed it as noncompensable, effective 
February 1958.  The Veteran was notified of the decision in a 
July 1958 letter, which granted service connection and assigned a 
noncompensable rating.  The Veteran did not timely appeal and the 
decision became final.  In March 2009, the Veteran filed an 
increased rating claim for his psychological disability.  The RO 
granted this request in May 2009 by increasing his psychological 
disability rating from zero percent to 30 percent disabling.  The 
RO notified the Veteran of the award in a May 2009 letter.  

On November 2009, the Veteran filed a notice of disagreement, 
asserting that the initial evaluation of his psychological 
disability should be compensable based upon CUE committed in the 
July 1958 rating decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  Specifically, it was argued that the RO improperly 
relied upon the June 1958 VA examination opinion, which contained 
several misrepresentations and/or mistakes.  

In July 1958 rating decision, the RO based the noncompensable 
rating on a review of the Veteran's service treatment records and 
the June 1958 VA examination report, which states that the 
Veteran was regularly employed and found that the 
neuropsychiatric examination was consistent with a mildly 
disabling condition. The RO also looked at the service treatment 
records, which showed treatment for acute gastroenteritis in 
September 1955, an anxiety reaction in October 1955, and a 
tonsillectomy in January 1958.  

The Veteran asserts that the June 1958 examiner conducted a brief 
and perfunctory examination and made observations and subsequent 
judgments which had little to do with his psychological disorder.  
The Veteran asserts that the examiner omitted the issue of being 
taken off flight status which contributed to the Veteran's 
anxiety.  The Veteran indicated that the examiner's statement 
that he had an active social life and was active in softball or 
swimming is inaccurate.  The Veteran provides that the examiner's 
observation that the Veteran smiled during the examination was 
not pertinent to the issue.  Further, the examiner's assessment 
that the Veteran's reasoning and judgment were good was based 
upon a cursory interview.  Finally, the Veteran asserts that the 
examiner's statements that he did not suffer from delusions or 
hallucinations and his memory and orientation were intact had no 
bearing on the fact that his psychological disorder affected his 
life.  The Veteran also asserts that the September 2009 rating 
decision misstated that he worked at St. John's.  Instead, he 
provides that at the time of service discharge he was hired by 
McDonnell Aircraft in St. Louis, Missouri.  

No specific allegations have been advanced to the effect that the 
statutory or regulatory provisions extant during the July 1958 
rating decision were incorrectly applied.  Instead, and as 
indicated above, the Veteran alleges that the June 1958 examiner 
misstated the facts on the examination report.  While the 
examiner did not note that the Veteran was removed from the 
flight training program, this fact is indicated in the service 
treatment records, which the RO reviewed in reaching its July 
1958 rating decision.  Further, the Veteran's assertions that the 
examiner misstated his involvement in social activities do not 
provide evidence that he is entitled to a compensable rating.  In 
short, the "correct" facts as alleged by the Veteran in October 
2009 were not before the RO in July 1958.  The July 1958 rating 
decision specifically provides that the service treatment records 
and VA examination report were reviewed in determining that a 
noncompensable rating should be assessed.  There was no other 
evidence of record for which the RO could rely.  To the extent 
that the Veteran asserts that the RO improperly weighed and 
evaluated the evidence of record at that time, such an allegation 
can never rise to the stringent definition of clear and 
unmistakable error.  See Russell, 3 Vet. App. at 313; see also, 
38 C.F.R. § 20.140(d)(2) and (3).   

The Board also acknowledges that the RO's September 2009 rating 
decision provided that the Veteran was employed at St. John's.  
While the RO may have erred in this statement, the June 1958 
examiner indicated that his place of employment was in St. 
John's.  While the RO in September 2009 may have erred in this 
statement, this alone also does not establish that the Veteran 
was entitled to a compensable rating.  

Based upon the foregoing, the assignment of an initial 
compensable rating on the basis of CUE is not warranted.  

III.	 New and Material Evidence

The Veteran initially raised a claim of service connection for 
his stomach disability in March 1958, which was denied by the RO 
in the July 1958 rating decision.  He was notified of the adverse 
decision and his appellate rights that same month.  The matter 
became final.  In March 2009, the Veteran filed a request to 
reopen his stomach disability claim, asserting that his stomach 
disability was also caused by his service connected psychological 
disorder.  This claim was reopened and denied in a May 2009 
rating decision.  

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that a previously and finally 
disallowed claim may be reopened when "new and material" 
evidence is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Justus v. Principi, 3 Vet. App. 510 (1992).

In the Veteran's prior claim, the claims file contained the 
Veteran's service treatment records which showed that in 
September 1955 he was treated for acute gastroenteritis.  An 
October 1955 psychiatric evaluation note indicates that he 
suffered from increased anxiety, nervousness, loss of appetite 
and insomnia.  It also mentions that he suffered from epigastric 
distress.  In the Reports of Medical History, dated in January 
1950, February 1953, September 1954, and November 1954, the 
Veteran noted that he suffered from stomach problem.  However, in 
all of these histories, the examiners provided that the stomach 
problems had been acute and resolved prior to service enlistment.  
The claims file also included a June 1958 VA examination report 
which indicated that the Veteran's stomach became upset during 
his Navy service as an officer.  The examiner then indicated that 
his stomach problems continued after service discharge in times 
of increased aggravation and pressure.  He was diagnosed with a 
chronic anxiety reaction and a chronic psychophysiological 
reaction.  

Since the Veteran's prior claim was denied in 1958, the Veteran 
submitted additional evidence relating to his stomach disorder, 
including private treatment records evincing continued complaints 
of gastrointestinal discomfort, bloating, constipation, heart 
burn, and pain.  In May 2006, he underwent a colonoscopy and a 
stomach surgery in December 2006.  The Veteran has been diagnosed 
with irritable bowel syndrome (IBS) and gastrointestinal reflux 
disease (GERD).  Letters dated in June 2009 and May 2010 from his 
private treating physician indicate that the Veteran's anxiety, 
stress, and dysthymia exacerbate or trigger his stomach 
disorders.  

VA medical records also evidence continued complaints of and 
treatment for stomach pain and problems.  The Veteran was also 
afforded a VA examination in April 2009 in connection with his 
claim.  The examiner diagnosed the Veteran with IBS and 
pylorospasm.  He then opined that the Veteran's stomach disorder 
was not likely caused by his service connected chronic anxiety 
reaction.  However, in an April 2010 letter, the Veteran's 
private treating physician indicated that the Veteran's dysthymia 
triggered exacerbations of his irritable bowel syndrome.  

The additional medical evidence submitted since the July 1958 
rating decision is sufficient to reopen the claim.  The 
additional treatment records address the question of a diagnosed 
disorder, in-service incurrence of a stomach disorder, and nexus.  
These treatment records, therefore, address the grounds of the 
prior final denial.  While the April 2009 VA opinion provides a 
negative nexus that the Veteran's stomach condition, he has 
submitted an April 2010 letter from his private treating 
physician which provides that his dysthymia aggravates his 
stomach disorder, which could substantiate his claim for 
secondary service connection.  Accordingly, these records are 
both new and material and warrant reopening.  See 38 C.F.R. 
§ 3.156(a).  

IV.	Service Connection

The Veteran claims his service connected dysthymia has caused or 
aggravated his stomach disability and a sleep disorder.  To 
afford the Veteran every possibility, the Board will analyze the 
Veteran's claims on both a direct and secondary basis.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a)(2009).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id. 

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

a.	 Stomach Disorder

Post-service medical records establish that the Veteran was 
diagnosed as having a stomach disorder, to include IBS and GERD.  
The Veteran has a current disability and the first element is 
satisfied.  See Allen, 8 Vet. App. 374.  As such, the Board turns 
to the issue of whether this disability was caused or aggravated 
by a service-connected disability.  

The Veteran contends that his service connected dysthymia causes 
or aggravates his stomach disorder.  In an August 2009 statement, 
the Veteran asserts that since service discharge he has suffered 
from continued symptoms of pain, bloating, gas and digestive 
problems which are related to his dysthymia.  The Veteran 
testified during his May 2010 video conference hearing that he is 
prescribed medications for his stomach condition.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran is competent to testify that 
he experiences stomach pain and problems.  He is also credible in 
these assertions.   

Again, the evidence demonstrates that the Veteran has a stomach 
disorder to include IBS and GERD and is service-connected for 
dysthymia.  As to whether these disorders are related, the Board 
finds the evidence in equipoise.  

On the one hand, the record contains letters that support the 
Veteran's claim.  In a June 2009 letter from his private treating 
physician, Dr. Z.Z. indicated that the Veteran had been his 
patient since 2003 and had continued problems of IBS and related 
digestive problems which are more likely than not related to 
stress and anxiety.  A May 2010 letter from Dr. B.S. provided 
that the Veteran was evaluated for his stomach condition 
indicating that he had IBS and some degree of GERD which could be 
treated with a combination of medications.  This private 
physician then indicated that stress played a significant role in 
his symptoms.  It is noted that the examiner did not provide an 
opinion as to the etiology of the Veteran's stomach disorder.  
Instead he merely related the Veteran's contentions.  Finally, 
the Veteran submitted an April 2010 letter from Dr. Z.Z. which 
indicated that the Veteran's symptoms of IBS are triggered or 
exacerbated by his dysthymia.  These medical letters support the 
Veteran's claim.  

On the other hand, the April 2009 VA examiner provided that 
although it is known that stress can cause transient increase in 
stomach hyperacidity and intestinal dysmotility, the Veteran's 
stomach disorder is less likely than due to, or permanently 
aggravated by his service connected anxiety reaction.  The 
examiner reasoned that the Veteran's IBS symptoms can occur 
independent from his anxiety symptomatology.  

The Board has closely reviewed this conflicting evidence.  Some 
of this evidence is probative and of persuasive value, and some 
is not. See Evans v. West, 12 Vet. App. 22, 30 (1998)(the Board 
must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim).  The Board finds the statements in 
support of the Veteran's claim, by the private physician in April 
2010 to be persuasive.  This provider was given sufficient facts 
of the Veteran's medical history, to include his diagnosis of 
dysthymia.  Further, the physician had a working knowledge of the 
Veteran's medical disorders and conditions since he had treated 
the Veteran for many years.  Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295 (2008).

It is noted that the May 2010 letter from a different private 
physician is given limited probative value as the letter does not 
provide a specific medical opinion but merely recites the 
Veteran's contentions that stress and aggravation aggravate his 
stomach disorder.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)(the Board is not bound to accept a physician's opinion 
when it is based merely on the recitations of a claimant).  

For the same reasons, the Board finds the negative nexus opinion 
in April 2009 persuasive.  The examiner indicated review of the 
record, including both VA and private medical records.  He took 
the Veteran's history, interviewed him as to his current 
symptoms, and conducted a physical examination.  It is noted that 
based upon the Veteran's contentions the examiner disregarded a 
diagnosis GERD although the Veteran has been diagnosed with such 
a disorder.  Thereafter, the examiner based his opinion on the 
specific facts of this case and on sound, albeit conflicting, 
medical principles.  See Neives-Rodriguez, 22 Vet. App. 295.  

Given these persuasive opinions, the Board finds that the 
evidence for and against the claim for secondary service 
connection is in relative equipoise.  This is an appropriate 
case, therefore, in which to grant service connection by invoking 
VA's doctrine of reasonable doubt.  As such, the Board finds that 
service connection is warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b.	 Sleep Disorder 

The Veteran also claims his sleep disorder results from his 
service-connected dysthymia.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has a distinct disability for which benefits are being 
claimed; however, no competent evidence shows such a disability.  

In his March 2009 claim, the Veteran alleged that he has a sleep 
disorder which may be caused or aggravated by his service 
connected dysthymia.  VA treatment records indicate that the 
Veteran has sought mental health treatment.  In an October 2009 
treatment note, the Veteran reported ongoing problems with sleep, 
indicating that his vivid dreams wake him up in the middle of the 
night and he has difficulty falling asleep due to his thoughts.  
A December 2009 treatment note indicates that the Veteran wakes 
in the middle of the night.  In a June 2009 letter, the Veteran's 
private treating physician, Dr. Z.Z., indicated that in addition 
to the Veteran's stomach problems, he suffered from sleeplessness 
which was likely related to stress and anxiety.  However, this 
physician did not provide a specific diagnosis for this 
sleeplessness.  This opinion is given limited probative value.  

The Veteran was afforded a VA examination in April 2009 to assess 
whether he had a sleep disorder which was caused or aggravated by 
his service connected dysthymia.  The examiner reviewed the 
claims file and took an oral history from the Veteran.  The 
examiner noted the Veteran's diagnosis of dysthymia and indicated 
that his symptoms are sub-clinical in nature and have persisted 
since the service.  These symptoms included pervasive and ongoing 
depressed mood, associated social and occupational impairment, a 
slow tempo, difficulty with motivation, chronic patterns of 
irritability, and sleeplessness.  He also indicated that the 
Veteran takes medication to help him sleep, which allows him to 
sleep for more than four hours without waking up.  The examiner 
thereafter concluded that the Veteran did not have a separate 
diagnosable sleep disorder.  This opinion is adequate and given 
probative weight, as it is predicated upon a review of the claims 
file and supported by reasoned rationale.  See Nieves-Rodriquez, 
22 Vet. App. 295.  

Turning to the Veteran's own assertions, the Veteran testified 
during the May 2010 video conference hearing that he sleeps for 
short periods of time, wakes up, and then cannot get back to 
sleep.  He indicated that this occurs unless he takes medication.  
The Veteran then testified that doctors indicated that his sleep 
problem is a symptom of his anxiety disorder.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Veteran is competent to testify that 
he experiences symptoms of sleeplessness.     

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, distinct sleep disorders are not a condition capable of 
lay diagnosis.  The Board finds that a sleep disorder, and not 
sleeplessness as a symptom of another disability, may not be 
diagnosed by their unique and readily identifiable features.  The 
presence of this disorder is "medical in nature" and not 
capable of lay observation.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  Because a lay person is 
not capable of opining as to matters requiring medical knowledge, 
the Veteran is not competent to provide a lay diagnosis.  
However, without a diagnosis of a separate sleep disorder, his 
assertions regarding the etiology of this disability are 
irrelevant.

In light of the negative examination report, the Board finds that 
the Veteran does not have a separate sleep disability.  Without 
medical evidence of the current existence of a claimed condition, 
service connection may not be granted on a direct or secondary 
basis.   See Degmetich, 104 F.3d 1328; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of a separate sleep disability.  
Consequently, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement for a compensable evaluation assigned for chronic 
anxiety reaction, not rated as dysthymia, is denied.

The petition to reopen the claim of entitlement to service 
connection for a stomach disability is granted.

Entitlement to service connection for a stomach disability, to 
include as secondary to his dysthymia, is granted.

Entitlement to service connection for sleep disorder, claimed as 
secondary to his service-connected dysthymia, is denied. 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


